Citation Nr: 1708091	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  04-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a post-operative left knee disability prior to August 13, 2002.

2.  Entitlement to a disability rating higher than 10 percent for a post-operative left knee disability from October 1, 2002 through October 7, 2012.

3.   Entitlement to a disability rating higher than 30 percent for left knee replacement from December 1, 2013.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 through February 1982 and from April 1982 through September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During development of the appeal, the RO issued an August 2003 rating decision that awarded a temporary total 100 percent disability rating, assigned pursuant to 38 C.F.R. § 4.25 and effective August 13, 2002, for convalescence following left knee arthroscopy with partial lateral meniscectomy.  The previous 10 percent disability rating was resumed, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5262 and effective October 1, 2002.

Based on evidence showing that the Veteran had undergone a left knee replacement procedure, in an April 2013 rating decision, the RO recharacterized the Veteran's left knee disability and discontinued the previously assigned 10 percent disability rating that was assigned pursuant to DC 5010-5262.  In its place, the RO awarded a 100 percent disability rating pursuant to 38 C.F.R. § 4.71a, DC 5055, effective from October 8, 2012 through November 30, 2013.  A 30 percent disability rating was to be assigned, also pursuant to DC 5055, effective from December 1, 2013.  Also, the RO granted service connection for a residual surgical scar over the Veteran's left knee, effective from October 8, 2012, with a non-compensable initial disability rating.

The Veteran has maintained this appeal and seeks disability ratings higher than 10 percent for the appeal periods before August 13, 2002 and from October 1, 2002 through October 7, 2012.  He also seeks a disability rating higher than 30 percent for the period from December 1, 2013.  The Veteran has not expressed any disagreement as to any aspect of the award of service connection for the residual scar over his left knee.  Hence, there are no issues concerning the Veteran's scar that remain on appeal.

The issues on appeal have been remanded by the Board on multiple previous occasions, most recently in April 2016.  In that remand, the Board directed further development that was to include:  obtaining additional evidence identified by the Veteran; arranging a new VA examination of his left knee; and, readjudication of the issue by the agency of original jurisdiction (AOJ).  The ordered development has been performed and the matter now returns to the Board for de novo review.

The Board notes also that the appeal also included initially the issue of the Veteran's entitlement to a TDIU.  That issue was withdrawn by the Veteran during the appeal period in a January 2012 statement, and hence, does not remain on appeal.  Given the foregoing history, the Board will not consider the Veteran's entitlement to a TDIU in conjunction with the rating issues currently on appeal.


FINDINGS OF FACT

1.  Prior to August 13, 2002, the Veteran's left knee disability was manifested primarily by pain, moderate instability, full extension to zero degrees, and flexion to 124 degrees.

2.  From October 1, 2002 through October 7, 2012, the Veteran's left knee disability was manifested primarily by pain, stiffness, full extension to zero degrees, and pain free flexion to no less than 90 degrees.

3.  The Veteran underwent a left knee total arthroplasty on October 8, 2012.

4.  From December 1, 2013 through October 23, 2014, the Veteran's left knee disability was manifested primarily by pain, stiffness, full extension to zero degrees, and flexion to no less than 125 degrees.

5.  The Veteran underwent a left knee total arthroplasty revision on October 24, 2014.

6.  From November 1, 2015, the Veteran's left knee disability has been manifested primarily by pain, stiffness, lack of endurance, popping, full extension to zero degrees, and painless flexion to 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for post-operative left knee disability prior to August 13, 2002 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260, 5261, 5262 (2016).

2.  The criteria for a separate 20 percent disability rating, but no higher, for moderate left knee instability prior to August 13, 2002 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a disability rating in excess of 10 percent for post-operative left knee disability from October 1, 2002 through October 7, 2012 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260, 5261, 5262 (2016).

4.  The criteria for a disability rating in excess of 30 percent for left knee replacement from December 1, 2013 through October 23, 2014 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055, 5256, 5260, 5261 (2016).

5.  The criteria for a 100 percent disability rating for left knee replacement from October 24, 2014 through October 31, 2015 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055, 5256, 5260, 5261 (2016).

6.  The criteria for a disability rating in excess of 30 percent for left knee replacement from November 1, 2015 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055, 5256, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A December 2011 letter notified the Veteran of the information and evidence needed to substantiate his claims, and also, explained the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran was also afforded VA examinations of his left knee in May 2003, November 2003, April 2012, February 2013, and July 2016.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If, on the other hand, the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As mentioned, the Veteran's left knee disability was rated as being 10 percent disabling over the period prior to August 13, 2002 and over the period from October 2002 through October 7, 2012, pursuant to the rating criteria under DC 5010-5262.  The disability has been rated 30 percent disabling since December 1, 2013, pursuant to the rating criteria under DC 5055.

In assigning hyphenated DCs, the number assigned to the residual condition on the basis of which the rating is determined will generally represent injuries.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).

Disabilities rater under DC 5010, which governs disabilities due to traumatic arthritis, are to be rated under the same criteria as DC 5003, which addresses disabilities due to degenerative arthritis.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but to the extent that it is non-compensable, a 10 percent disability rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Here, VA has elected to rate the Veteran's left knee arthritis pursuant to the rating criteria under DC 5262, which provides criteria for assigning ratings based on impairment of the tibia and fibula.  Under those criteria, a 10 percent disability rating is assigned where the evidence shows malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is appropriate for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum scheduler 40 percent disability rating is assigned where the evidence shows nonunion of the tibia and fibula with loose motion and requiring the use of a brace.

The Board observes that other criteria for rating knee disabilities are available under DCs 5260 and 5261.  DC 5260 provides the criteria for rating disabilities due to loss of flexion of the leg.  Under those criteria, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.  Under DC 5261, which provides criteria for rating knee disabilities on the basis of lost extension, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

For reference, normal range of motion for the knee is defined under the regulations as consisting of extension to zero degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  In that regard, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately in order to compensate adequately the functional loss associated with injury to the leg.  Id.

The regulations provide still other criteria for rating knee disabilities under DCs 5256 (for ankylosis), 5257 (for impairment due to recurrent subluxation or lateral instability), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), DC 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  As discussed in greater detail below, the evidence does not show that the Veteran's left knee disability has been manifested by any of the conditions contemplated by the DCs listed above. 

Mindful of the above, the Board turns to the evidence that is applicable to each of the staged periods involved in this appeal.



	A.  Prior to August 13, 2002

The Veteran's claim for an increased disability rating for his left knee disability, rated at that time as 10 percent disabling, was received by VA in July 2002.  Accordingly, the relevant focus for the Board is upon the evidence beginning from July 2001.

A May 2002 treatment record from Cape Fear Hospital notes that the Veteran was reporting progressively worsening left knee pain and feelings of instability and locking.  The Veteran stated that the pain symptoms were worse during weight bearing and that he walked with a limp.  Despite the Veteran's report of a limp, an objective examination conducted at that time revealed no evidence of an antalgic gait.  Trace effusion was observed over the left knee.  The knee was also diffusely tender along the patella and both medial and lateral joint lines.  There was no evidence of pain during valgus or varus stress; however, laxity was diminished to 1-2+.  Posterior drawer test also was diminished to 1-2+.  The treating physician opined overall that the Veteran was demonstrating lateral and posterior laxity.  Range of motion tests revealed full left knee extension to zero degrees and left knee flexion to 124 degrees.  X-rays of the knee showed degeneration with mild lateral joint space narrowing with a small osteophyte formation on the medial border of the patella.

Essentially consistent with the findings noted during the May 2002 treatment, the Veteran reported in his July 2002 claim that he was experiencing pain, locking, and giving way in his left knee.  He reported also that the instability in his knee was causing him to fall.

A left knee MRI conducted in July 2002 was interpreted as showing an extensive tear of the posterior horn of the left lateral meniscus.

The evidence for the appeal period before August 13, 2002 shows that the Veteran's left knee disability was manifested by pain, instability, and diminished motion.  The evidence does not indicate malunion or nonunion of the tibia and fibula.  To that extent, a disability rating higher than 10 percent for the period before August 13, 2002 under DC 5262 is not warranted.

Similarly, as noted in the May 2002 treatment record, demonstrated left knee flexion was well in excess of 30 degrees.  Even being mindful of the Veteran's pain symptoms, there is no evidence indicating that the pain symptoms caused a degree of functional impairment that approached the degree of impairment that would be represented by a loss of knee flexion to 30 degrees or less.  As such, a disability rating higher than 10 percent may also not be assigned prior to August 13, 2002 under DC 5260.

As also noted in the May 2002 treatment record, demonstrated left knee extension was full and normal.  Accordingly, a disability rating higher than 10 percent is also not warranted under DC 5261.  A separate disability rating for loss of extension under DC 5261 may also not be assigned.

Subject to the above, the evidence for the period before August 13, 2002 does show that the Veteran had lateral laxity and instability in the left knee to the degree of 1-2+, which is consistent with a moderate degree of instability.  Accordingly, the Veteran is entitled to a separate 20 percent disability rating prior to August 13, 2002 under DC 5257.

	B.  From October 1, 2002 through October 7, 2012

August 2002 records from Cape Fear Hospital show that the Veteran underwent a left knee arthroscopy with partial lateral left meniscectomy.  As discussed, he was assigned a temporary total 100 percent disability rating pursuant to 38 C.F.R. § 4.30 for convalescence over the period from August 13, 2002 (the date of the surgery) through September 30, 2002.  Effective from October 1, 2002 through October 7, 2002, the disability rating assigned for the Veteran's left knee disability was returned to 10 percent.

During a May 2003 VA examination, the Veteran reported progressively worsening left knee pain that was causing him difficulty with walking, climbing, and performing daily activities such as climbing stairs, shopping, vacuuming, gardening, and mowing his lawn with a push mower.

On examination, the examiner noted that the Veteran had a significantly abnormal gait that favored his left knee.  An inspection of the knee revealed that it was "significantly unstable with weakness."  Drawer and McMurray tests for instability were slightly positive.  Slight recurrent subluxation was also observed, as well as mild joint effusion and crepitus.  Demonstrated left knee motion was full and normal with extension to zero degrees and flexion to 140 degrees.  Inconsistent with the noted ranges of motion, however, the examiner remarked that ankylosis was present to 10 degrees during extension.  The examiner did not elaborate or provide any explanation as to that discrepancy.  X-rays of the knee revealed degenerative changes.  Overall, the examiner opined that the Veteran's disability was having moderate effects on his activities of daily living and job function.

VA sought to obtain an addendum opinion from the May 2003 VA examiner, wherein the examiner explained how he determined that there was ankylosis in spite of the fact that motion in the left knee was full and normal.  Apparently, the examiner was unavailable to provide the requested clarification.  Accordingly, the Veteran was afforded a new VA examination of his left knee in November 2003.

During the November 2003 VA examination, the Veteran continued to report left knee pain and stated that he was unable to lift more than 50 pounds or run.  He stated that he was able to perform activities such as brushing his teeth, showering, dressing himself, cooking, vacuuming, driving a car, and taking out the trash; however, he did continued to report that he was unable to walk for long distances, climb stairs, shop for long periods, garden, or mow his lawn with a push mower.

On examination, the examiner noted that the Veteran's leg lengths were equal.  Demonstrated posture and gait were normal.  Demonstrated motion again included full extension to zero degrees but limited flexion to 120 degrees with pain being reported by the Veteran from 90 degrees.  Contrary to the previous examination, Drawer and McMurray tests for left knee instability were normal.  Again, the examiner noted the presence of ankylosis that caused limitation of flexion.

In terms of function, the examiner opined that the Veteran was unable to run, lift or carry heavy objects, pivot on his left knee, or participate in sports.  The examiner opined that the Veteran was impaired in his ability to squat, kneel, bend, remain on his feet for long periods of time, or walk for prolonged periods.

During treatment in July 2005 at Camp Lejeune Naval Hospital, the Veteran reported ongoing left knee pain.  A physical examination of the knee at that time showed no evidence of genu varum or genu valgum, misalignment, or maltracking of the patella.  An examination of the knee conducted during follow-up treatment in January 2006 revealed that the Veteran had intact (i.e., full) motion in his left knee.  A note from treating physicians stated that the Veteran needed to discontinue his job at Sam's Club due to a combination of diabetes and left knee discomfort.  A repeat left knee examination conducted in February 2006 revealed that the Veteran continued to have full extension in his left knee, although swelling and discomfort was noted.

In a February 2006 statement, the Veteran asserted that he was having ongoing pain and instability in his left knee.  He also reported that his left knee disability was causing him to experience difficulty with tasks involving climbing, stooping, and walking for long distances.

In September 2009, the Veteran's left knee was evaluated at University of North Carolina Hospital.  Again, the Veteran reported left knee pain and stiffness.  An examination conducted at that time showed a minimally antalgic gait, slight valgus alignment, and discomfort laterally and medially.  Notably, Lachman's test, posterior drawer test, and varus and valgus stress tests for instability were all normal.  Demonstrated left knee motion included extension to zero degrees and flexion to 130 degrees.  X-rays were interpreted as showing end-stage lateral compartment arthritis.  Corticosteroid injections were administered to the knee.

During an April 2012 VA examination, the Veteran continued to report pain, stiffness, and locking.  On examination, the Veteran was able to produce left knee flexion to 95 degrees with pain reported at the endpoint of motion.  Left knee extension was painless and full to zero degrees.  Repetitive motion did not result in further loss of motion or loss of other function.  Pain was present during palpation over the knee.  Tests for anterior, posterior, and medial-lateral stability in the left knee were again normal.  Also, no evidence of subluxation or dislocation was observed either during the physical examination or during radiological study.  The examiner opined that the Veteran's left knee disability caused the Veteran difficulty with climbing stairs repeatedly and walking for more than 10 to 15 minutes and was unable to perform tasks that involve bending and squatting.

In August 2012, the Veteran sought treatment for his left knee at Onslow Ambulatory Services.  An examination of the knee at that time showed a significant valgus deformity, incomplete extension, and mild laxity to varus and valgus plane.  X-rays revealed a valgus knee with complete loss of lateral joint space.  Recommendations for a total left knee arthroplasty were made to the Veteran, and indeed, the Veteran underwent such a procedure on October 8, 2012.

Overall, the evidence over the appeal period here at issue shows that the Veteran's left knee disability continued to be manifested by pain, stiffness, and loss of motion; however, still was not manifested by malunion or nonunion of the tibia and fibula.  As such, a disability rating higher than 10 percent cannot be assigned pursuant to DC 5262.

To that extent that the evidence over the appeal period at issue showed loss of left knee flexion, the evidence shows that the Veteran was able to maintain pain free left knee flexion to no less than 90 degrees (as shown during the November 2003 VA examination).  Given the extent of flexion shown, even after taking the Veteran's pain symptoms into consideration, the criteria for a disability rating higher than 10 percent under DC 5260 also are not met.

Notably, the record reflects an isolated finding of "incomplete" left knee extension during treatment at Onslow Ambulatory Services in August 2012.  Still, the Board observes that the extent of lost extension in the knee was not reported in the corresponding treatment record.  Thus, to the extent that diminished left knee extension was shown, the information reported in the August 2012 treatment record is insufficient to permit the Board to make a finding as to whether a disability rating under DC 5261 was warranted.  Also, the Board reiterates that the other evidence from the appeal period at issue, including the April 2012 VA examination that was conducted only four months before the August 2012 treatment, revealed full and painless left knee extension.  Under the circumstances, the August 2012 finding of incomplete left knee extension appears to be an isolated finding and not indicative of a true manifestation.

Although the Veteran reported left knee instability in his February 2006 statement, the Board points out that repeated objective examination of the left knee over the appeal period at issue revealed no sign of instability.  To the extent that "mild laxity" was observed during the August 2012 treatment at Onslow Ambulatory Service, the Board notes that those findings also are isolated findings that were not reproduced during any of the other objective examinations in the record, to include the contemporaneous April 2012 VA examination.  Further, as summarized below, the records for examination and treatment of the left knee after the August 2012 treatment also show no evidence of laxity or instability.  As such, the weight of the evidence appears to indicate that the mild laxity findings noted in the August 2012 treatment record are also anomalous findings that are not indicative of a true manifestation of the Veteran's disability.  Accordingly, a disability rating higher than 10 percent, or a separate disability rating on the basis of subluxation or lateral instability pursuant to DC 5257, is also not warranted for the period from October 1, 2002 through October 7, 2012.

	C.  From December 1, 2013

Treatment records from Onslow Ambulatory Service reflect that the Veteran underwent a left knee total arthroplasty on October 8, 2012.  As explained above, the Veteran was accordingly granted a 100 percent disability rating pursuant to DC 5055, effective from the date of the surgery through November 30, 2013.  A 30 percent disability rating was assigned, also pursuant to DC 5055, effective from December 1, 2013.

DC 5055 provides criteria for rating knee disabilities that require knee replacement surgery.  Under those criteria, a 100 percent disability rating is assigned for one year following the surgery.  Thereafter, the disability is to be rated as being no less than 30 percent disabling, but may be assigned a higher disability rating on the basis of demonstrated residual weakness, pain, or loss of motion consistent with the criteria under DCs 5256, 5261, or 5262.  A 60 percent disability rating may also be assigned where the post-surgery evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity (in this case, the Veteran's left knee or lower extremity).  Essentially, the Veteran was assigned the minimum 30 percent allowed under DC 5055 for the period from December 1, 2013.

In a duplicative claim submission received from the Veteran in November 2013, the Veteran asserts that the October 2012 left knee arthroplasty was not successful and that he has had "complications."  In a May 2014 statement, he elaborated that the October 2012 surgery provided no relief in his pain symptoms or improvement in his left knee motion.

Consistent with the Veteran's assertions, the records for post-surgical follow-up with Dr. Walter Frueh at Ortho Wilmington during the Veteran's period of convalescence show that the Veteran was complaining of ongoing left knee pain and difficulty bending his knee.  Indeed, repeated x-rays taken in March and August of 2013 revealed that the Veteran's left patella was slightly thickened, resulting in an overstuffed patellofemoral compartment. 

The Veteran apparently received joint block injections to treat the ongoing pain symptoms in his left knee.  He reported during treatment with Dr. Frueh in July 2014, however, that he was having worsening pain.  He expressed disappointment with the results from the October 2012 arthroplasty and indicated interest in revision surgery.  An examination of the knee conducted at that time showed full left knee extension and flexion to 125 degrees.  No evidence of instability was observed.  X-rays, however, continued to show a slightly thickened patella.

On October 23, 2014, the Veteran underwent a second left knee arthroplasty.  Records for post-surgical follow-up with Dr. Frueh through August 2015 indicate that the revision arthroplasty was successful and resulted in improvement of the Veteran's pain symptoms.  During a post-surgical evaluation in November 2014, the Veteran demonstrated full left knee extension and flexion to 90 or 95 degrees.  Once again, the knee was stable and x-rays showed satisfactory alignment of the knee joint.  Subsequent follow-up examinations conducted by Dr. Frueh in January and May of 2015 note that the Veteran had excellent progress following the revision surgery.  During examination of the knee in May 2015, the Veteran was able to produce full left knee extension and flexion to 120 degrees.  Once again, the knee was stable.  The Veteran attended physical therapy and was discharged from care in August 2015 after he failed to appear for scheduled treatments.  There is no indication in the record that the Veteran received any subsequent or ongoing treatment for his left knee.

During a July 2016 VA examination, the Veteran reported that the symptoms in his left knee have remained essentially the same since the revision arthroplasty.  Regarding his symptoms, he reported ongoing constant pain with stiffness, lack of endurance, and popping.  He reported that he was medicating his pain symptoms with Ibuprofen and denied having any side effects from the medication.  He reported that he was having four or five flare-ups per day that were marked by increased stiffness that caused him difficulty in straightening his leg and a sensation as though a bone was sticking out the side of his knee.

On examination, the Veteran demonstrated full left knee extension to zero degrees and flexion to 110 degrees.  Repetitive motion of the knee did not produce additional loss of motion or other loss of function.  No evidence of ankylosis was observed.  Pain was present during weight bearing.  Tenderness was elicited with palpation over the knee.  Muscle strength in the left knee during motion was diminished to four out of five.  No flare-ups were observed during the course of the examination.  Joint tests for instability in the left knee were negative.  On review of the claims file, the examiner noted that there was no history of recurrent patellar dislocation or other tibial and/or fibular impairment or meniscus or semilunar cartilage condition.  The Veteran reported that he wore a brace on his knee regularly, and, required constant use of a cane for ambulating.

In terms of function, the Veteran reported that he was required to sit frequently at social activities such as church.  The examiner noted that the Veteran's locomotion was affected.  Still, the examiner opined that the Veteran's ability to perform occupational tasks (such as standing, walking, lifting, and sitting were not impacted.

Despite the assertions of pain and diminished left knee motion expressed by the Veteran in his November 2013 claim submission and May 2014 statement, there is no evidence in the record that shows that the Veteran's left knee disability was productive of instability or diminished left knee extension or flexion such as to warrant the assignment of a disability rating higher than 30 percent  over the period from December 1, 2013 through October 23, 2014 (the date of the Veteran's second arthroplasty).  Accordingly, the criteria for a disability rating higher than 30 percent during that period are not met.

Pursuant to DC 5055, however, the Veteran is entitled to a 100 percent disability rating from October 23, 2014 through October 31, 2015, by virtue of the fact that he underwent a revision arthroplasty on his left knee.

In relation to the period from November 1, 2015, the evidence shows that the Veteran is not entitled to a disability rating higher than 30 percent for that period.  In that regard, the July 2016 VA examination shows that the Veteran was reporting ongoing constant pain, stiffness, lack of endurance, and popping with daily flare-ups that resulted in increased stiffness.  Still, the symptoms reported and observed during the July 2016 VA examination do not appear to rise to the level of "severe painful motion or weakness" as is contemplated for a 60 percent disability rating under DC 5055.  Moreover, the Veteran was able to produce full extension and flexion to 110 degrees.  Given the extent of motion demonstrated during the examination, the criteria for a disability rating higher than 30 percent under DCs 5260 and 5261 are not met.  Further, the examination revealed no evidence of ankylosis.  As such, the criteria for a disability rating in excess of 30 percent also are not met under DC 5256.  Also of note, the examination revealed no evidence of any instability in the left knee; accordingly, a separate disability rating on the basis for instability under DC 5257 also is not warranted by the evidence.

For the portion of the appeal period being discussed here, the Board places considerable weight on the reported findings from the July 2016 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that "the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, non-weight bearing, and where possible, range of motion measurements of the opposite undamaged joint.  Id.

The July 2016 VA examination is adequate.  In that regard, there is no indication that active and passive ranges of motion were not observed during the examination.  Indeed, the examiner noted that the Veteran was reporting left knee pain during weight-bearing and active motion specifically.  The examiner noted that the pain symptoms were productive of functional loss; specifically, disturbance of locomotion and reduced strength during left knee flexion and extension.  Moreover, the examination included objective examination and measurements of the motion in the Veteran's opposite right knee, thereby permitting a comparison of both of the Veteran's knees.  In sum, the findings reported in the July 2016 VA examination report provide sufficient information with which to evaluate the degree of impairment associated with the Veteran's left knee disability.

	D.  Other Considerations

The Board has also considered potential application of the provisions under 38 C.F.R. § 3.321, which govern the assignment of extra-schedular disability ratings.  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extra-schedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong under Thun, the evidence does not show an exceptional disability picture that renders inadequate the available schedular rating. Although the Veteran has reported some functional impairment marked by inability to stand or walk for long periods, bend his knees, or squat, the record reflects that he has been able to maintain employment.  Indeed, he reported in a January 2012 statement that he was employed, and to that effect, indicated that he did not wish to pursue a claim for a TDIU.  There is no subsequent evidence in the record that the Veteran has been able to continue his employment, other than during periods of post-surgical convalescence.  To the extent that the record shows that the Veteran has undergone multiple surgeries during the appeal period, the assigned periods of temporary total disability pursuant to 38 C.F.R. § 4.25 and 100 percent disability ratings assigned pursuant to DC 5055 provide adequate compensation.  As discussed above, higher disability ratings are available under the applicable rating codes; however, the Veteran's left knee disability simply is not productive of the manifestations required for such a rating.  By virtue of the same, it cannot be said that the available schedular ratings for the Veteran's disability is inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's left knee disability are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

	E.  Conclusion

In summary, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent for a post-operative left knee disability prior to August 13, 2002; however, the evidence supports that the finding that the Veteran is entitled to a separate 20 percent disability rating for moderate left knee instability prior to August 13, 2002.

Further, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent for a post-operative left knee disability for the period from October 1, 2002 through October 7, 2012.

Finally, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 30 percent over the period from December 1, 2013 through October 23, 2014, or for the period from November 1, 2015; however, the evidence supports the finding that he is entitled to a 100 percent disability rating from October 23, 2014 through October 31, 2015.


	(CONTINUED ON NEXT PAGE)







ORDER

A disability rating higher than 10 percent for a post-operative left knee disability prior to August 13, 2002 is denied.

A separate 20 percent disability rating for moderate left knee instability prior to August 13, 2002 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 10 percent for a post-operative left knee disability for the period from October 1, 2002 through October 7, 2012 is denied.

A disability rating in excess of 30 percent for left knee replacement from December 1, 2013 through October 23, 2014 is denied.

A 100 percent disability rating for left knee revision arthroplasty from October 23, 2014 through October 31, 2015 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 30 percent for left knee replacement from November 1, 2015 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


